UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARDO RODRIGUEZ, a/k/a Gerry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:09-cr-00140-D-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.    George E.B. Holding, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gerardo Rodriguez appeals from his 168-month sentence

for    conspiracy       to       distribute       and     possess       with          intent      to

distribute five kilograms or more of cocaine and a quantity of

marijuana,       and      his      concurrent           sixty-month          sentence          for

possession with intent to distribute a quantity of marijuana and

aiding and abetting.             The sole issue raised in Rodriguez’s brief

is    whether    the   trial       court    erred       by    failing       to       give   him    a

greater variance in light of the 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2010) factors.                   For the reasons that follow, we

affirm.

               First, we note that Rodriguez was sentenced within his

properly-calculated advisory Sentencing Guidelines range, rather

than     any     variant         sentence.           We       review        sentences          for

reasonableness          using        a     “deferential              abuse-of-discretion

standard,” regardless of whether a sentence is inside or outside

the    prescribed      Sentencing        Guidelines          range.      Gall         v.    United

States,    552 U.S. 38,    41     (2007).           There     is        an    appellate

presumption       that       a     sentence       falling       within           a     correctly

calculated Guidelines range is reasonable.                        Id. at 51; see Rita

v. United States, 551 U.S. 338, 347 (2007); United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006) (applying such a

presumption in the Fourth Circuit).                          We find that Rodriguez’s

sentence was reasonable.

                                              2
              Although not raised as a separate issue in his brief,

Rodriguez argues that the district court failed to adequately

explain his sentence or otherwise provide individualized reasons

for his sentence.             A district court commits procedural error

when it fails to adequately explain the chosen sentence.                         United

States   v.    Lynn,    592 F.3d 572,    575   (4th    Cir.     2010).     While

district judges must provide a particularized assessment as to

why the sentence imposed is proper in each case, they need not

“robotically      tick        through       § 3553(a)’s       every      subsection.”

Johnson, 445 F.3d    at    345.        Moreover,    “when     a   judge    decides

simply to apply the Guidelines to a particular case, doing so

will not necessarily require lengthy explanation.”                         Rita, 551
U.S. at 356.

              Here, Rodriguez argues that the district court failed

to address all of his arguments for a lower sentence.                       Rodriguez

claims that the district court only addressed his prior military

service argument.        This claim fails, however, as a review of the

record reveals that the court specifically addressed Rodriguez’s

family   ties,    whether      he     was   remorseful       for   his   crimes,   and

whether he had turned his life around.                        Moreover, the court

specifically applied the § 3553(a) factors in determining his

sentence.       Thus,    we    find    that     the   district     court   adequately

addressed Rodriguez’s arguments and explained his sentence.



                                            3
           Accordingly, we affirm the sentence.             We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4